DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         SANDRA RESTREPO,
                             Appellant,

                                     v.

                        HSBC BANK USA, N.A.,
                              Appellee.

                               No. 4D19-3795

                           [October 14, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey R. Levenson, Judge; L.T. Case No. CACE18-3116.

   Bruce Botsford of Bruce Botsford, P.A., Fort Lauderdale, for appellant.

    Leonard C. Atkins IV of Ballaga, Freedman & Atkins, LLP, Coral Gables,
for appellee.

PER CURIAM.

  Affirmed. See Cruz v. CitiMortgage, Inc., 197 So. 3d 1185 (Fla. 4th DCA
2016).

WARNER, GERBER and ARTAU, JJ., concur.

                           *          *          *

    Not final until disposition of timely filed motion for rehearing.